OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition, dated April 1, 1999, containing four charges of professional misconduct against him. The charges are predicated upon the respondent engaging in conduct prejudicial to the administration of justice *47and conduct adversely reflecting upon his fitness to practice law, based on the respondent’s failure to cooperate with the Grievance Committee and failure to properly maintain his attorney registration. The petition was served on the respondent along with the petitioner’s order to show cause seeking his suspension.
By decision and order of this Court dated July 21, 1999, (1) the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i) upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to submit a timely written answer to the Grievance Committee, (2) the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, and (3) the issues raised were referred to the Honorable Theodore R. Kupferman, a former Associate Justice of the Appellate Division, First Department, as Special Referee, to hear and report. That order directed the respondent to serve his answer within 10 days of service upon him. On October 18, 1999, the respondent was personally served pursuant to CPLR 308 (4) in Houston, Texas. He has not submitted an answer.
The petitioner now moves to impose discipline upon the respondent based upon his failure to appear or answer. Although served with this motion on January 13, 2000, the respondent has failed to submit any response.
Upon the respondent’s failure to serve and file an answer to the petition as required by this Court’s order dated July 21, 1999, the charges in the petition must be deemed admitted. The Grievance Committee’s motion to impose discipline on the respondent is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., O’Brien, Ritter, Joy and Krausman, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Wayne J. White, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, sus*48pended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Wayne J. White is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.